       Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT 

                            FOR THE DISTRICT OF MASSACHUSETIS 





ANNA V. KASHPER, individually, and as mother

and next friend of Three Minors and as personal
representative of the ESTATE OF KONSTANTIN

M. KASHPER,



       Plaintiff,

                                                              C.A. No. 1:17-cv-12462-WGY

VS.



TOYOTA MOTOR SALES, U.S.A., INC.;

TOYOTA MOTOR CORPORATION;
ENTERPRISE FM TRUST; ENTERPRISE FLEET )
MANAGEMENT; JOHN DOE 1; JOHN DOE 2)

and JOHN DOE 3,



       Defendants .




PLAINTIFF KASHPER'S OPPOS1TION TO DEFENDANT MOTOR SALES
,U.S.A.INC'S MOTION TO STRIKE CERTAIN EXHmITS TO THE PLAINTIFF'S
OPPOSITION TO ITS MOTION FOR SUMMARY JUDGMENT

        A number of the objections to evidence relate to GSP and EDR. Toyota basically claims
that EDR data is infallible and wants excluded anything to the contrary. In this case the GSP data
and the EDR data are very different with respect to some very relevant things. It should be a jury
issue as which data should be accepted .

       The physical evidence is in some important respects either inconsistent with the EDR or
contrary. for example, the GSP has Konstantin Kashper braking and the EDR does not. Police
testimony is the wet road could explain the lack of markings and that the marks on the grass
         Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 2 of 8



surface are consistent with braking marks but could be                      too. A better and
more relevant example regards       front airbag, he EDR                        did not deploy,
        at the scene who was in         testified that the                   deploy and he saw
deflated airbag.

1,               3

1. GSP--Attached hereto is                  of Anna Kashper, the text of which is :

             Anna Kashper

                "I. My name is          Kashper. I understand there is some question
                regarding the            in the case ofKashper v.

                2. Within a day or so                   Kashper's         10!l:!lea onto
                the system       n"""',"l'<n was       and screen shot            they
                had on                screen shots I later gave to     <lfTr,rn,>u and I
                understand were           provided to Toyota during discovery.

                3 I still have in my jJV"""'",,,v the phone."

United States of America v. Robin                 Jr., 715 F.3d 1069 (8th           3) is probably the
main appellate decision.


        the admissibility of               case at 1078 upheld                             of the
reliability and accuracy of the

                         "We cannot        that the district court            its
                                 judicial notice of the accuracy          reliability of
                                             GPS units are widely available, and
                                        have GPS tracking capabilities. Courts
                                    technology to supervise
                probation or          release, and, in assessing the
                Amendment constraints associated with GPS "'''''U''I'''>, courts
                generally have        the technology's
                accuracy. See,   United States v. Jones,                      ,      132
                S.Ct. 945.                      _(2012)'         J., concurrmg   . )".


At 1     that an expert is not ""'"",,,,.... "In contrast, the GPS         reports
     were merely computer                    information generated by
technology. There was no human                  and as explained above, they did not
require expert testimony for their introduction,"

     1079 not hearsay.
        Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 3 of 8



In accord with Brooks is a recent Massachusetts Superior Court case that cites an earlier SJC
decision . That case is:

Commonwealth V. Mannix Lewis, Plymouth Superior Court, Docket 1483cr00556, Dated
October 23 , 2018, quote from

               'It is the Court's conclusion that the reliability ofGPS technology
               is today so broadly accepted in the scientific and legal community
               that no DaubertlLanigan hearing is necessary to establish the
               admissibility of its position data in this case. In Commonwealth v.
               Thissell, 457 Mass. 191 (2010), the Supreme Judicial Court
               considered whether GPS-based records of a defendant's
               movements were sufficiently reliable to serve as the basis for a
               probation revocation . The records at issue were activity reports
               showing the defendant's time-specified location within particular
               exclusion zones, and were introduced at hearing through a
               probation officer who was not an "expert" in GPS technology. Id .
               at 193-95. The probation officer simply testified that the GPS
               apparatus transmits a signal to a satellite, and that a central
               monitoring center is on this basis able to pinpoint a probationer's
               location. Id . at 193. Addressing a due process challenge to the
               admissibility of the records, the SJC declared : "To the extent they
               rely on GPS technology, that technology is widely used and
               acknowledged as a reliable indicator of time and location data."

 The First Circuit Court of Appeals has similarly held that expert testimony is not required to
validate GPS evidence. In United States v. Espinal-Almeida, 699 F.3d 588 (1st Cir. 2012), cert.
denied, 569 U.S. 936 (2013):

               "The issues surrounding the processes employed by the GPS and
               software, and their accuracy, were not so scientifically or
               technologically grounded that expert testimony was required to
               authenticate the evidence, and thus the testimony of Durand,
               someone knowledgeable, trained, and experienced in analyzing GPS
               devices, was sufficient to authenticate the [sic] GPS data and
               software generated evidence." Id . at 612-613."

2, EDR Exhibits 4-7

        Exhibit 4 as defendant Toyota concedes is self-authenticating. There is no hearsay
in the quotes from Toyota such as : Toyota expressed doubts about its ability to accurately
read the data from the recorders. The tool for reading the data has not been "scientifically
validated," the company has said. "At this time, Toyota does not have confidence that the readout
reports it generates are accurate," it added.
         Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 4 of 8



         Exhibit 5 is self-authenticating as a document by or from defendant. Toyota does not
dispute that and does not deny its accuracy. Most important, Toyota does not deny the truth of
any of these exhibits, and any quotes or whatever from Toyota. Toyota expert Van Arsdell made
comment at his deposition as to the probable dates with the apparent intention of alleging even if
that situation was so ten years ago, it is not so now. Of interest therefore is recent testimony
under oath of Toyota representatives as reported in case decisions. One such case is


                    Appellant, V. Mary Berghuis, Warden, Respondent-Appellee.

        No. 16-2336, United States Court Of Appeals For The Sixth Circuit, July 24,2017

       This decision gives details of the testimony of Mark Jakstis, a Design and Technical
Analysis      Manager at Toyota Motor Sales, U.S.A. A relevant excerpt (page 3):

                        " system in defendant's Lexus a "prototype tool," and that
                the specific device was used only in Toyota vehicles. He conceded
                that Toyota designed the EDR "to look at the performance of an
                airbag system in a crash"

         Thus, the EDR system is not a finished product and it was designed with reference to
  airbags and not for example braking. The sixth circuit (page 4) found non -constitutional
  error in that In so ruling, the court explained that before trial the trial court " did not
  understand the nature ofBojaj's Daubert request but that the EDR's reliability was seriously
  questioned at trial-the read-out tool used to extract information from the EDR is a
  prototype, Toyota warns that EDR data is not reliable unless independently corroborated,
  and the EDR was developed to provide airbag statistics, not for accident reconstruction. The
  court also noted: "This certainly isn't some harmless error, as well. ... It's not curable. ""

Exhibit 7 Is a government publication and admissible as such,

THREE AFFIDAVITS:

The three signed affidavits were omitted by mistake and a motion made and allowed for the
affidavits. Thus signed affidavits are now in the case.



Kashper plaintiffs by their attorney,


Marc 5 Alpert, B~
Marc S Alpert, P.c.
15 Court Square, #940
Boston, MA 02108-2524
Tel: 617227-2380, Fax: 866-393-2857, e-mail: trepla2380@juno.com, marcalpert2015@gmail.com
         Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 5 of 8



Certificate of service: I certify that in addition to the automatic service on all those who have filed an
appearance, a copy of this is being e-mailed to David M. Rogers.
     Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 6 of 8




Affidavit of Leon 80urlev

My name is leon Bourlev.KonstantinKashper and I were friends since about 1995 until his death in
JanWlry2017. We have been goo~ friends since high school. From about 1995 to sometime in January
2017,1 ha.ve been on l\lerage. at least once a week in a moving motor vehide in which Konstantin was
etther the driver or a passenger. The last time was about the week before Konstantin Kashper's death
when we went together to a car $how~ I<onstantin Kashper always/absolutely always, wore a seatbelt.
His wlfets Anna's description of Konstantin Kashper being a fanatlc about wearing seatbelts Is correct.



Signed under the patnsand penalties of perjury this        day of January 2019.

  4:                        .,
Case 1:17-cv-12462-WGY Document 102 Filed 02/05/19 Page 7 of 8




                          SCANNER
                        01 '5SI' II I S
Gmail - For Konstantin Vaysband                        https:llmail.googJe.com/maiIIulO?ik=e5fdOc32ac&view=pt&search....
                       Case 1:17-cv-12462-WGY Document 102     Filed 02/05/19 Page 8 of 8




., ,..f.,
